272 F.2d 942
Yancy Abner BATIE, Appellant,v.UNITED STATES of America, Appellee.
No. 17844.
United States Court of Appeals Fifth Circuit.
Dec. 30, 1959.

Appeal from the United States District Court for the Northern District of Texas; T. Whitfield Davidson, Judge.
No attorney for appellant.
W. B. West, III, U.S. Atty., Fort Worth, Tex., Minor Morgan, Asst. U.S. Atty., Fort Worth, Tex., for appellee.
Before RIVES, Chief Judge, and HUTCHESON and TUTTLE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order , entered after a full hearing by the trial court and finding against the contention of appellant, denying his motion to set aside a judgment of conviction under 28 U.S.C.A. 2255.  Request for appointment of counsel is denied.  The judgment is affirmed.  See Voltz v. United States, 5 Cir., 196 F.2d 298, certiorari denied 344 U.S. 859, 73 S.Ct. 99, 97 L.Ed. 667.


2
Affirmed.